         Case 2:19-cv-02030-DB Document 14 Filed 04/12/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ARCHIE CASTELLANO,                                  No. 2:19-cv-02030 DB P
12                         Plaintiff,
13              v.                                        ORDER TO SHOW CAUSE
14    J. SHRUM, et al.,
15                         Defendants.
16

17             Plaintiff, a state prisoner proceeding pro se, seeks relief pursuant to 42 U.S.C. § 1983.

18   This proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C. §

19   636(b)(1)(B). Plaintiff alleges defendants were deliberately indifferent to his serious medical

20   needs and deprived him of equal protection in violation of his Eighth and Fourteenth Amendment

21   rights.

22             In an order filed November 3, 2020, the court determined that plaintiff had stated

23   cognizable claims of deliberate indifference against correctional officer defendants J. Shrum, J.

24   Stone, S. Stiles, B. Schaake, C. Miles, and nurse defendants Basset, Gonzales, and Sharp. (ECF

25   No. 11.) The court also found that plaintiff had failed to state any other cognizable claims. (Id.)

26   The court ordered that within sixty days of that order, the plaintiff would inform the court

27   whether he wished to voluntarily dismiss all other claims and defendants to proceed on his

28   cognizable claims or if he wanted leave to amend the complaint. (Id.)
                                                          1
         Case 2:19-cv-02030-DB Document 14 Filed 04/12/21 Page 2 of 3


 1           The time for plaintiff to inform the court of how he would like to proceed has passed.

 2   Plaintiff has not informed the court of how he wishes to proceed in this case or requested an

 3   extension of time to do so. Accordingly, the court will direct defendant to show cause in writing

 4   why plaintiff’s action should not be dismissed for failure to prosecute and failure to comply with

 5   court orders.

 6           For the foregoing reasons, IT IS HEREBY ORDERED that within thirty days of the date

 7   of this order, plaintiff shall either inform the court as to how he wishes to proceed1 or show cause

 8   in writing why this case should not be dismissed for failure to prosecute and failure to comply

 9   with court orders. Failure to comply with this order may result in a recommendation that this

10   action be dismissed.

11   Dated: April 11, 2021

12

13

14

15

16

17

18
     DB:14
19   DB:1/Prisoner/Civil_Rights/cart2030.osc

20
21

22

23

24

25

26
27   1
      A copy of the form which was provided for this purpose with the court’s November 3, 2020
     order has been included with this order. Plaintiff may use this form to inform the court of how he
28   wishes to proceed.
                                                        2
        Case 2:19-cv-02030-DB Document 14 Filed 04/12/21 Page 3 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ARCHIE CASTELLANO,                                No. 2:19-cv-2030 DB P
12                        Plaintiff,
13           v.                                         PLAINTIFF’S NOTICE ON HOW TO
                                                        PROCEED
14    J. SHRUM, et al.,
15                        Defendants.
16
             CHECK ONE:
17
             Plaintiff would like to proceed immediately on his deliberate indifference claims against
18
     correctional officer defendants J. Shrum, J. Stone, S. Stiles, B. Schaake, C. Miles, and nurse
19
     defendants Basset, Gonzales, and Sharp, all employees at High Desert State Prison. By choosing
20
     to go forward without amending the complaint, plaintiff chooses to forego his equal protection
21
     claims against these defendants as well as any other related and/or potentially viable claims
22
     against them. In so doing, plaintiff also chooses to forego raising claims against any other
23
     potential, yet to be named defendants pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i).
24
             Plaintiff would like to amend the complaint.
25

26   DATED:
                                                  _______________________________
27                                                ARCHIE CASTELLANO
                                                  Plaintiff Pro Se
28
                                                       3
